DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 12-13 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP2008-195100; machine translation attached and relied upon) in view of Richards (US Pub. No. 2005/0006015), Yamashita (US Pat. No. 4,777,993) and optionally Kogure (US Pat. No. 5,309,964).
Regarding claims 1 and 19, Takahashi teaches a pneumatic tire with a designated vehicle mounting direction comprising in a tire tread portion, four main grooves 2, 3, 5 and 6, five land portions 4, 7, 8, 13 and 16 defined by the four main grooves, a plurality of inclined groves intersecting with at least one of the four main grooves, the five land portions comprising a center land portion 4, two intermediate land portions 13 and 16, and two shoulder land portions 7 and 8, all of the land portions are ribs, the plurality of inclined grooves in each of the two intermediate land portions open to the main groove defining a corresponding intermediate land portion on an inner vehicle mounting side and do not open to the main groove defining a corresponding intermediate land portion on an outer vehicle-
Regarding claims 12-13, Yamashita teaches a specific embodiment with pitches of 48 mm, 41, mm, and 36 mm (column 2, lines 3-15), leading to pitch length ratios of adjacent pitches of 48/41 = 1.17 and 41/36 = 1.14, and a pitch ratio of maximum to minimum of 48/36 = 1.33, these ratios falling within the claimed ranges of claims 12 and 13.  
Regarding claim 17, Takahashi teaches that the inclined grooves only intersect one main groove and no other inclined grooves (figure 1).
Regarding claim 18, Takahashi teaches that the center land portion does not include any inclined grooves or sipes (figure 1).
Claim(s) 2, 4-10, 14-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Richards, Yamashita and optionally Kogure as applied to claim 1 above, and further in view of Kojima (US Pub. No. 2009/0266457) and Yamaya (JP2007-168572; machine translation relied upon).
Regarding claim 2, Richards teaches on an outer vehicle-mounting side, in a region on an outer side in a tire width direction, the circumferential pitch lengths have pitch variations including at least three pitch lengths with a specifically disclosed embodiment including four pitch lengths in a region formed of the inclined grooves and land portions adjacent to the inclined grooves on one side in the circumferential direction (paragraphs [0009]-[0048]; figures 1 and 1A). Richards does not specifically disclose using different pitching relationships on the inner and outer mounting sides of the tire. Kojima teaches using different pitching relationships on either side of the tread (paragraphs [0006]-[0007]; figure 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to use different pitching relationships on each side as taught by Kojima in the tire of Takahashi (combined) in order to achieve both reduction of pattern noise and improvement in driving stability on a dry road surface (see Kojima at paragraph [0006]). Takahashi (combined) does not specifically disclose that in the order from a greatest pitch length, relationships of Po1/Po2 ≥ Po2/Po3 ≥,… ≥ Pon-1/Pon and Po1/Po2 > Pon-1/Pon are satisfied. Yamaya teaches a tire with five pitches, where p1 is the shortest pitch (claimed Pon), and p5 is the longest pitch (claimed Po1), where p2/p1<p3/p2<p4/p3<p5/p4 (paragraph [0022]; table 2; figure 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to use pitching relationships as taught by Yamaya for the outer vehicle-mounting side pitching of the tire of Takahashi (combined) in order to distribute impact noise frequency and frequency of pumping noise (see Yamaya at paragraph [0024]).
Regarding claims 4 and 7-8, Takahashi (combined) does not specifically disclose on either the inner or outer vehicle-mounting side, a number of pitches of the longest pitch on a tire periphery is smaller than a number of pitches of the shortest pitch on the tire periphery. Kogure teaches configuring a tire using a different proportion of each pitch, using the greatest amount of the shortest pitch and the smallest amount of the longest pitch (column 5, line 41 – column 6, line 17; figure 5); with specific embodiments where there are 18 or 15 pitches of the smallest amount and 7 pitches of the largest amount (table 2, inventive tires 1-2). It would have been obvious to one of ordinary skill in the art at the time of the invention to use a smaller number of pitches of the longest pitch relative to the number of pitches of the shortest pitch as taught by Kogure in the tire of Takahashi (combined) in order to create an even frequency distribution and a minimization of the noise peak (see Kogure at column 5, lines 59-62).
Regarding claims 5-6 and 16, Kojima teaches a ratio of the largest pitch length to smallest pitch length on the vehicle outer and inner sides is 1.36 to 1.60 (overlapping the claimed ranges of claim 6 and 16) and teaches the use of five pitches (paragraph [0029]), so for a five pitch tire, the range of ratios Pik-1/Pik and Pok-1/Pok will range from about 1.06 to about 1.10 (1.06^5≈1.36 and 1.10^5≈1.60), overlapping the range of claims 5. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). It would have been obvious to one of ordinary skill in the art at the time of the invention to use different pitching relationships on each side as taught by Kojima in the tire of Takahashi (combined) in order to achieve both reduction of pattern noise and improvement in driving stability on a dry road surface (see Kojima at paragraph [0006]).
Regarding claims 9-10 and 14-15, Kojima teaches a ratio of the largest pitch length to smallest pitch length on the vehicle outer and inner sides is 1.36 to 1.60 (overlapping the claimed range of claims 10 and 15) and teaches the use of five pitches (paragraph [0029]), so for a five pitch tire, the range of ratios Pik-1/Pik and Pok-1/Pok will range from about 1.06 to about 1.10 (1.06^5≈1.36 and 1.10^5≈1.60), overlapping the range of claims 9 and 14. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). It would have been obvious to one of ordinary skill in the art at the time of the invention to use different pitching relationships on each side as taught by Kojima in the tire of Takahashi (combined) in order to achieve both reduction of pattern noise and improvement in driving stability on a dry road surface (see Kojima at paragraph [0006]).
Regarding claim 20, Richards teaches a pitch ratio of 1.14 to 1.86 (paragraph [0041]), overlapping the claimed range. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). It would have been obvious to one of ordinary skill in the art to use pitch ratio of longest to shortest pitch as taught by Richards in the tire of Takahashi (combined) as a known range of pitch ratio with the predictable result of reducing noise generation (see Richards at paragraph [0041]).
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP2008-195100; machine translation attached and relied upon) in view of Richards (US Pub. No. 2005/0006015), Kojima (US Pub. No. 2009/0266457), Yamashita (US Pat. No. 4,777,993), Yamaya (JP2007-168572; machine translation relied upon), and Kogure (US Pat. No. 5,309,964).
Regarding claim 21, Takahashi teaches a pneumatic tire with a designated vehicle mounting direction comprising in a tire tread portion, four main grooves 2, 3, 5 and 6, five land portions 4, 7, 8, 13 and 16 defined by the four main grooves, a plurality of inclined groves intersecting with at least one of the four main grooves, the five land portions comprising a center land portion 4, two intermediate land portions 13 and 16, and two shoulder land portions 7 and 8, all of the land portions are ribs, the plurality of inclined grooves in each of the two intermediate land portions open to the main groove defining a corresponding intermediate land portion on an inner vehicle mounting side and do not open to the main groove defining a corresponding intermediate land portion on an outer vehicle-mounting side, wherein the plurality of inclined grooves in each of the two intermediate land portions terminate in the intermediate land portions (paragraphs [0013]-[0034]; figure 1). Takahashi does not specifically disclose circumferential pitch variations. Richards teaches on an inner vehicle-mounting side, in a region on an outer side in a tire width direction, the circumferential pitch lengths have pitch variations including at least three pitch lengths with a specifically disclosed embodiment including four pitch lengths in a region formed of the inclined grooves and land portions adjacent to the inclined grooves on one side in the circumferential direction, with a specific embodiment having pitch lengths of 7, 8, 9 and 10, such that, in the order from a greatest pitch length, relationships of Pi1/Pi2 ≤ Pi2/Pi3 ≤,… ≤ Pin-1/Pin and Pi1/Pi2 < Pin-1/Pin are satisfied  (paragraphs [0009]-[0048]; figures 1 and 1A). It would have been obvious to one of ordinary skill in the art to use pitch relationships for the inner vehicle-mounting side in a region on an outermost side in a tire width direction as taught by Richards in the tire of Takahashi in order to enhance the ability of the tread to spread the sound energy generated over a wide spectrum (see Richards at paragraph [0007]). Richards teaches on an outer vehicle-mounting side, in a region on an outer side in a tire width direction, the circumferential pitch lengths have pitch variations including at least three pitch lengths with a specifically disclosed embodiment including four pitch lengths in a region formed of the inclined grooves and land portions adjacent to the inclined grooves on one side in the circumferential direction (paragraphs [0009]-[0048]; figures 1 and 1A). Richards does not specifically disclose using different pitching relationships on the inner and outer mounting sides of the tire. Kojima teaches using different pitching relationships on either side of the tread (paragraphs [0006]-[0007]; figure 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to use different pitching relationships on each side as taught by Kojima in the tire of Takahashi (combined) in order to achieve both reduction of pattern noise and improvement in driving stability on a dry road surface (see Kojima at paragraph [0006]). Takahashi (combined) does not specifically disclose on the inner vehicle-mounting side, that the pitch lengths are arranged in order from a greatest pitch length to a smallest pitch length, or that each of the pitch lengths in the arrangement is provided a single time in the arrangement and is different from each immediately adjacent pitch length in the arrangement. Yamashita teaches a repeating pitch arrangement of block profile sections 1, 2 and 3 having pitches A, B, and C respectively, with A having the largest pitch and C the smallest pitch, where the continuous arrangement of the block profile sections 1, 2 and 3 repeats in the circumferential direction (column 2, lines 3-15; figure 1). It would have been obvious to one of ordinary skill in the art to use pitch lengths are arranged in order from a greatest pitch length to a smallest pitch length, and each of the pitch lengths in the arrangement is provided a single time in the arrangement and is different from each immediately adjacent pitch length in the arrangement as taught by Yamashita in the tire of Takahashi (combined) as a known pitch arrangement for reducing the noise of the tire (see Yamashita at column 1, lines 12-17). Takahashi (combined) does not specifically disclose that in the order from a greatest pitch length, relationships of Po1/Po2 ≥ Po2/Po3 ≥,… ≥ Pon-1/Pon and Po1/Po2 > Pon-1/Pon are satisfied. Yamaya teaches a tire with five pitches, where p1 is the shortest pitch (claimed Pon), and p5 is the longest pitch (claimed Po1), where p2/p1<p3/p2<p4/p3<p5/p4 (paragraph [0022]; table 2; figure 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to use pitching relationships as taught by Yamaya for the outer vehicle-mounting side pitching of the tire of Takahashi (combined) in order to distribute impact noise frequency and frequency of pumping noise (see Yamaya at paragraph [0024]). Takahashi (combined) does not specifically disclose on the outer vehicle-mounting side, a number of pitches of the longest pitch on a tire periphery is smaller than a number of pitches of the shortest pitch on the tire periphery. Kogure teaches configuring a tire using a different proportion of each pitch, using the greatest amount of the shortest pitch and the smallest amount of the longest pitch (column 5, line 41 – column 6, line 17; figure 5); with specific embodiments where there are 18 or 15 pitches of the smallest amount and 7 pitches of the largest amount (table 2, inventive tires 1-2), as well as teaching specific embodiments where the pitch lengths are arranged in order from the greatest pitch lengths to a smallest pitch length (column 10, lines 11-20; table 2, inventive tires 1-2). It would have been obvious to one of ordinary skill in the art at the time of the invention to use a smaller number of pitches of the longest pitch relative to the number of pitches of the shortest pitch and pitch lengths arranged in order from the greatest pitch length to a smallest pitch length as taught by Kogure in the tire of Takahashi (combined) in order to create an even frequency distribution and a minimization of the noise peak (see Kogure at column 5, lines 59-62).

Response to Arguments
Applicant’s amendments and arguments with respect to the prior art rejections of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made further in view of Yamashita as is set out above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	February 17, 2021

/KATELYN B WHATLEY/               Supervisory Patent Examiner, Art Unit 1749